UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6907


GERALD SULLIVAN,

                      Plaintiff – Appellant,

          v.

JON OZMINT, Commissioner of SCDC; ANTHONY PADULA, Warden of
Lee   Correctional  Institution;   RONNIE  CRIBB,  Captain;
ANTHONY DAVIS, Lieutenant; LIEUTENANT MIMS; S. PARKER,
Officer; OFFICER SAURS; NURSE BROWN,

                      Defendants – Appellees,

          and

OFFICER HOLT; MAURICE MCBRIDE, Corporal,

                      Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, Chief District
Judge. (6:09-cv-01173-DCN)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Sullivan, Appellant Pro Se. Bradford Cary Andrews,
Samuel F. Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER,
PA, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Gerald Sullivan seeks to appeal the district court’s

order adopting the report and recommendation of the magistrate

judge and dismissing his 42 U.S.C. § 1983 (2006) suit.                   He also

challenges the denial of his motion for reconsideration.                        We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The    most    recent      order    by    the   district    court   was

entered on December 29, 2010.            The undated notice of appeal was

entered on July 8, 2011.              Because Sullivan failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                    We dispense with

oral   argument    because      the    facts   and    legal     contentions    are

adequately    presented    in    the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                        DISMISSED

                                         3